Case 2:19-cr-00143-Z-BR Document 56 Filed 08/13/20 Page 52...
U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

 

 

 

 

AMARILLO DIVISION
{
UNITED STATES OF AMERICA § CLERK, U.S. DISTRICT COURR
By RS “
§ Deputy
Plaintiff, § ~ —
§
v. § 2:19-CR-143-Z-BR-(1)
§
LESLEY ALAN BUSBY §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On July 29, 2020, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause.
Defendant Lesley Alan Busby filed no objections to the Report and Recommendation within the
fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all
relevant matters of record in the above referenced cause—including the elements of the offense,
Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby determined that
the Report and Recommendation is correct. Therefore, the Report and Recommendation is hereby
ADOPTED by the United States District Court. Accordingly, the Court hereby FINDS that the
guilty plea of Defendant Lesley Alan Busby was knowingly and voluntarily entered; ACCEPTS
the guilty plea of Defendant Lesley Alan Busby; and ADJUDGES Defendant Lesley Alan Busby
guilty of Count One in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C). Sentence will be

imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, August /_5, 2020.

 

MATTHEW J. KACSMARYK
ITED STATES DISTRICT JUDGE
